Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 28 August 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



Quincy 28. August 1804.

Two days ago, I wrote you my best friend, expressing great anxiety at not having heard from you for almost a month—I therefore now add a line to mention that I received last evening your two letters of the 5th: and 12th: of this month; by the latter of which it appears that you had again been a day or two longer than usual without hearing from me—I have never failed to write you every week, but our Post-Offices somewhere or other are very negligent or careless—It is always most advisable for our own comfort to make allowances of this kind, and I have generally done it.—My concern has been the greater because from your letters I have found the very precarious and infirm health of both our children, which excited alarm, and made the suspension of intelligence from you more distressing—Blessings upon Providence that my apprehensions were groundless—And may we all meet again soon in perfect health.
I am this morning going into Boston where I shall endeavour to procure and enclose to you a $50 bill—I was yesterday at Dr: Warren’s at Jamaica Plains. His Son was there with his wife, who enquired after you—She promises shortly to give another Citizen to the Commonwealth.
Your’s as at all times.
Boston 28. Augt:
Since coming into Town I have received your kind letter of the 14th: and rejoyce with exceeding joy, to learn that both you and the children were so well.—I must close this letter immediately, having no time to write further by this Post; but will reply more at length to your remarks ere long.
Your’s faithfully,

I enclose you a bill for $50.